Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer-readable recording medium includes signal or carrier wave embodiments.  
A computer-readable recording medium as it is generally known in the art to include many different types of technology for reading/storing data including signals.  One of ordinary skill in the art would reasonable interpret the claimed computer-readable recording medium as it is known in the technology to include signals or propagated waves.  One example is situation where a signal travels through the air from one computer to another (i.e. a wireless transmission) in order to transmit data.  In this instance, the claimed medium is acting as a signal embodiment.  
	Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. One useful and possibly helpful description of the claimed computer-readable medium is to indicate in the claim that it is a "non-transitory" type of computer readable medium.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12, 17, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (Pub No. US 2018/0082360 A1).

As per claim 12, Lee teaches the claimed:
12. An image-based transaction method comprising:
receiving, by a product transaction service server, store image information from an image processing device ([0062] “For example, the server 150 may interwork with an IP camera service for the offline store, and may receive an actual internal image of the offline store in real time or periodically through a cameral installed in the offline store”.  In this instance, the “server 150” corresponds to the claimed “product transaction server” and the “internal image of the offline store” corresponds to the claimed “store image information”.  Also in this instance, the “IP camera” corresponds to the claimed “an image processing device”);
generating, by the product transaction service server, a user-provided information on the basis of the store image information (This occurs in figure 4 in step S430 “Recognize product displayed in corresponding store in Internal image of offline store”.  Thus, the generation of user-provided information occurs by post-processing the internal image of the offline store (store image information) to recognize products.  This product recognition is performed by the server (product transaction service server), e.g. please see Lee in [0029] “FIG. 4 is a flowchart illustrating an example of a method performed by a server according to exemplary embodiments”.  This product recognition performed by the server is “user-provided information” because it is eventually provided to the user by way of displaying the recognized products on the user’s screen, e.g. please see Lee in figures 9 and 10); and
wherein the user-provided information includes user-provided image information and control information (An example of a “user-provided information” is shown in figures 9 and 10.  The “user-provided image information” corresponds to the image of the offline store as well as additional features such as outlines around products, e.g. outline 901 in figure 9 or outlines in figure 10 for products A-C.  Figure 10 shows the claimed “control information” as being product information 1020 along the left side column.  The “user-provided information” has some of its portions generated at step S440 where all of the steps in figure 4 in Lee are performed on the server (product transaction service server)).
transmitting, by the product transaction service server, the user-provided information to a user device (Lee in figure 2 shows that the “server 150” (the product transaction service server) is connected to “Electronic device 110” (a user device).  Also please see Lee in [0055] “Inversely, a control signal, an instruction, content, a file, etc., provided under control of the processor 222 of the server 150 may be received at the electronic device 110 through the communication module 213 of the electronic device 110 by going through the communication module 223 and the network 170” and in Lee in [0051] “the server 150 may transmit a code corresponding to the service request message to the electronic device 110. The electronic device 110 may provide the content to the user by configuring and displaying a screen corresponding to the code under control of the application”).

As per claim 17, the reasons and rationale for the rejection of claim 12 is incorporated herein.
Lee teaches the claimed:
the product transaction service server comprising: a communication unit (This is shown in Lee in figure 2 where it shows “Communication module 223”) configured to perform data communication with an image processing device and a user device (Please see Lee in [0055] “The communication module 213, 223 may provide a function for communication between the electronic device 110 and the server 150 over the network 170, and may provide a function for communication with another electronic device, for example, the electronic device 120 or another server”.  In this instance, the “electronic device 110” corresponds to the claimed “user device” and the “server 150” corresponds to the claimed “product transaction server”.  Also please see Lee in [0062] “For example, the server 150 may interwork with an IP camera service for the offline store, and may receive an actual internal image of the offline store in real time or periodically through a cameral installed in the offline store”.  In this instance, the “IP camera” corresponds to the claimed “an image processing device”); and a processor configured to be (Please see Lee in figure 2 where it shows that “Processor 222” is operatively connected to “Communication module 223”).

As per claim 22, the reasons and rationale for the rejection of claim 12 is incorporated herein.
Lee teaches the claimed:
A computer-readable recording medium ([0022] “An exemplary embodiment of the present invention also discloses a non-transitory computer -readable recording medium storing instructions that, when executed by a processor, cause the processor to perform a product information providing method”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mabrey et al. (Pub No. US 2014/0129370 A1).

As per claim 13, Lee teaches the claimed:
13. The image-based transaction method of claim 12, wherein the user-provided image information is generated through post-processing of the store image information (Lee in figure 10 shows the user-provided image information that includes product outlines, e.g. 1003 as well additional product information 1020 on the left side.  Lee in figure 4 in step S430 shows that this product information is generated through post-processing of the store image information (indoor or internal store images received from one or more cameras in the offline store).  For example, in figure 4 of Lee in step S430, the product information is determined by recognizing product that is displayed in the corresponding store internal image of the offline store.  This recognition of products shown in the offline store photographs corresponds to the claimed “post-processing”),
the control information includes movement control information (Lee in figure 5 shows that the user-provided image information may include movement control information as item 511) and transaction control information (Lee shows this in figure 10 where the transaction control information is shown on the left side panel 1020 which includes product transaction control information.  Also please see Lee towards the end of [0072] “… a virtual object 1003 may be configured in a form of an identifier indicating a product recognized in an internal image 1010 of an offline store and displayed. Per-product information, for example, a product name, a product description, etc., may be displayed on a separate screen area 1020“),
the movement control information includes control information for a user's virtual movement in a virtual store space (Please see Lee in [0068] “Referring to FIG. 5, an image control interface 511 including a viewpoint movement interface for moving a viewpoint in all directions with respect to the internal image 510 of the offline store, a zoom-in/out interface for enlarging or reducing the internal image, and the like, may be provided”), and
the transaction control information includes control information for a transaction of a product placed in the virtual store space (Please see Lee in [0007] “Exemplary embodiments also provide a method and system that may display detailed information of a product selected by a user through an offline shopping experience and may connect to an actual purchase”).

Lee alone does not explicitly teach the remaining claim limitation.
Mabrey teaches the claimed:
the movement control information includes control information for a user's virtual movement in a virtual store space which is output on the basis of the user-provided image information (As mentioned above, Lee teaches of displaying movement control information, however Lee does not clearly state that the display of movement control information is outputted on “the basis of the user-provided image information” per se.  Mabrey teaches this feature in figure 2 and in paragraph [0049] where control information about certain hotspot navigation labels (100, 101, and 108) are outputted for display on the basis of the user-provided image information.  In particular, these certain hotspot navigation labels (100, 101, and 108) are outputted based upon the current image information of the interior section of the store.  For example, in the top half of figure 2, three hotspot navigation labels (including 101 and 108) are outputted based on the particular interior image portion of the store image.  In contrast, in the bottom half of figure 2, only one hotspot navigation label (100) is outputted based on a different interior image portion of the store image).
	It would have been obvious to one of ordinary skill in the art before the effective filing 

As per claim 14, Lee alone does not explicitly teach the claimed limitations.
Lee in combination with Mabrey teaches the claimed:
14. The image-based transaction method of claim 13, wherein the movement control information outputs a user interface (movement) on the user device and outputs user-provided image information corresponding to user-input information input to the user interface (movement) (Lee in figures 5 and 10 shows a user interface displayed.  Lee does not teach of outputting user-input information input to the user interface (movement).  Mabrey teaches this feature at the top left portion of figure 2 where a cursor is displayed clicking on user interface control 109.  Also please see Mabrey towards the end of [0049] “… Additionally, shopper can select 109 the drop-down store map feature 110 and jump to any location in the store by selecting the desired hotspot”.  The cursor is also shown in Mabrey in figure 6 near item 710 and in figure 7 in the middle lower portion.  Mabrey teaches of user-input information by using these devices in [0049] “… the directional keys on the keyboard, clicking the mouse or by tapping on the screen for smart phones or tablets … The shopper can maneuver in the same manner as the navigation bar with the mouse by clicking and holding the left button (or in the case of a tablet or smart phone by using their finger on the screen) then by dragging to the left the shopper will move to the right and vice versa”), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output user-input information input to the user interface (movement) as taught by Mabrey with the system of Lee in order to allow the user to see on cursor on the display so that the user has a better visual sense of which portions of the virtual scene they are interacting with.  
Lee in combination with Mabrey teaches the claimed: 
the transaction control information outputs a user interface (transaction) on the user device and provides product information corresponding to user-input information input to the user interface (transaction) (Mabrey teaches these features in figures 5-7 where these figures show examples of the transaction control information being outputted for display on the user’s device.  In particular, product information is provided in response to user-input information input such as by clicking on an item for sale using the mouse cursor within the virtual store).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output transaction control information in response to user-input information input as taught by Mabrey with the system of Lee.  This helps the user spatially understand how to interact and request for transaction control information and product information with respect to particular merchandise within the virtual store.

As per claims 18 and 19, these claims are similar in scope to limitations recited in claims 13 and 14, respectively, and thus are rejected under the same rationale.


Claims 15-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mabrey in further view of Jeong et al. (Pub No. US 2017/0278166 A1).

As per claim 15, Lee alone does not explicitly teach the claimed limitations.
However, Mabrey in combination with Lee teaches the claimed:
15. The image-based transaction method of claim 14, wherein the user interface (movement) is output at a set junction (Mabrey teaches this feature in figure 2 where user interface (movement) including user interface controls and the cursor are displayed around a junction of tables or shelf displays of merchandise within a virtual store). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output the user interface (movement) at a set junction as taught by Mabrey with the system of Lee because the user interface provides hotspot navigation locations and cursor movement controls around these junctions.  Thus, the user interface options and controls appear to work more consistently with the spatial layout of tables and displays in the actual virtual store by providing customized options to the user at these junction areas for better navigation by using the interactively cursor (Mabrey in [0049]).

Jeong in combination with Lee and Mabrey teaches the claimed:
and the user interface (transaction) is provided when a distance between a location of the product and a virtual location determined by the virtual movement is a threshold distance or less (Jeong in [0070] “The device according to an embodiment may display the information about the identified object within a predetermined distance range from a location, at which the object is displayed, in a screen of the device. For example, when an image including an object is being displayed on a screen of the device, the device may display at least one of price information and performance information about an identified object and user reaction information within a predetermined distance range from a location of the object in the displayed image”.
	In this instance, the “predetermined distance range” corresponds to the claimed “threshold distance”.  According to this passage from Jeong, price, performance, and user reaction information (user interface transaction information) is displayed when the distance is below the threshold.  The claimed feature is taught when this threshold distance display feature is incorporated into virtual store systems of Lee and Mabrey.  In particular, the virtual store system of Lee and Mabrey when combined with Jeong would display user interface transaction information when the user’s virtual location is within a threshold distance to virtual products shown in the virtual stores of Lee and Mabrey).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide user interface transaction information when the distance is a threshold distance or less as taught by Jeong with the system of Lee as modified by Mabrey.  This allows the user to only view the additional product information (such as user reviews or price) for objects that the user is close to.  Thus, this additional product information is only provided in situations where the user may be interested in that particular item.  The use of the distance threshold prevents unnecessary clutter on the display by only including the product information to be displayed in situations where it is likely to be wanted by the user. 

As per claim 16, Lee alone does not explicitly teach the claimed limitations.
Mabrey teaches the claimed:
(Mabrey in [0049] “Referring now also to FIG. 2 in the drawings, a preferred embodiment of the omni-navigable, interactive, and panoramic environment according to the present application is illustrated. Use of spherical video camera allows for frequent navigation points which creates the illusion of free movement within a panoramic space with the directional keys on the keyboard, clicking the mouse or by tapping on the screen for smart phones or tablets”.
	In this instance, the “spherical video camera” capturing the whole panoramic space of the store corresponds to the claimed “omnidirectional image of a store captured by the image processing device”.  Mabrey in figure 2 and 12 shows that the user device is able to output the omnidirectional image.  Further, Mabrey recognizes the motion of the user's hand as the user-input information by way of using the keyboard, mouse, and touch screen inputs.  These input are typically operated by way of motion of the user’s hand to provide input to the user device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the omnidirectional images of a store captured by the image processing device as taught by Mabrey with the system of Lee.  Mabrey teaches the advantage is to allow the user to have the illusion of free movement within the 3D space (Mabrey in [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the user device output the omnidirectional image of the store and recognize the user’s hand motions as taught by Mabrey with the system of Lee.  

As per claims 20 and 21, these claims are similar in scope to limitations recited in claims 15 and 16, respectively, and thus are rejected under the same rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612